DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 4/27/22.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Claims 1-5 and 7-13 are pending.  Claims 10-13 are withdrawn.
This Action is made FINAL, as necessitated by amendment.
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., US 2013/0045427 A1 in view of Dufour et al., US 2017/0011861 A1.
Zhamu teaches a prelithiated current collector and secondary lithium battery containing the prelithiated current collector.  See at least Figure 3:

    PNG
    media_image1.png
    699
    483
    media_image1.png
    Greyscale

FIG. 3 teaches a lithium-ion cell having a pre-lithiated current collector 112 at the anode, an anode 114 containing an anode active material (e.g. Si particles), a porous separator 116 soaked with liquid or gel electrolyte, a cathode 118 containing a cathode active material and a non-lithiated current collector 120 [0066].  Elements 112 and 114 together form the negative electrode.
	The prelithiated current collector 112 comprises: (a) an electrically conductive substrate (collector collector) having two opposed primary surfaces, and (b) a mixture layer of carbon (or a stabilizing agent, such as those elements in columns 5, 6, 7, and 8 of the periodic table: B, Al, Ga, In, Si, Ge, Sn, Pb, As, Sb, Bi, and Te) and lithium (or lithium alloy) coated on at least one of the primary surfaces, wherein lithium element is present in an amount of 1% to 99% by weight of the mixture layer (lithium layer). This current collector serves as an effective and safe lithium source for a wide variety of electrochemical energy storage cells [0034].  Preferably, a mixture layer of lithium (or lithium alloy) and a stabilizing agent is coated on both primary surfaces.  The mixture layer preferably has a thickness in the range of 0.1 nm and 25 m [0035].
	The conductive substrate (current collector) is preferably selected from a graphite layer, flexible graphite foil, foil of graphene sheets, foil of graphene oxide sheets, nickel-coated stainless steel foil, copper-coated steel foil, chrome plated steel sheet, carbon-coated aluminum foil, metal-coated polymer film, intrinsically conductive polymer film, conductive filler-polymer composite film, a porous nano-structured layer composed of graphene, graphene oxide, graphene fluoride, doped graphene, doped graphene oxide, or a combination thereof. Actually, there is no particular limitation on the type of electrically conductive substrate, provided that the material can be made into a thin sheet, foil, or film [0036].  
	Zhamu does not explicitly teach the conductive substrate includes a primer layer comprising both graphene and epoxy polymer.  However, Dufour teaches it is necessary both to protect a metal collector from corrosion and to have a good electrical contact between the collector and an active material. Different strategies have been used for this. To use an interface having a lower conductivity than the metal of the collector between the collector and the active material presents a problem as it is highly likely to increase the resistance of the system and thus to disrupt operation with high electric powers. Different interfaces have been tested between the collector and the active material.  One solution consists in coating the collector with a protective (primer) layer. The document FR2824418 describes a current collector covered with a layer of paint comprising conductive particles, such as graphite or carbon black. The paint is applied between the collector and the active material and is then heated in order to remove the solvent. The paint is epoxy-based or polyurethane-based. This layer of paint makes it possible to protect the collector in an organic medium [0018-0021].
	Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Dufour teaches it was known in the art to use a protective/primer layer comprising conductive particles and epoxy to cover a collector to protect the collector from corrosion in an organic medium.
Note the anode 114 is separate from (stand-alone), and in addition to, the prelithiated current collector [0039].  The step of depositing lithium or lithium alloy may include a deposition procedure [0063].  The electrically conductive substrate has a thickness preferably thinner than 500 m, further preferably thinner than 200 m, and most preferably thinner than 100 m.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727